Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that Ng does not teach with enough specificity the type of monoester required by claim 13. Paragraph 100 cites a particularly preferred monoester base stock which meets the limitations of claim 13, complete with the structure. The structure is within the claimed monoesters of claim 13. This is enough for one of ordinary skill in the art to choose that particularly preferred monoester. In addition, fig.1 presents other fully formulated monoesters used and tested in fully formulated lubricants matching the requirements of claim 1. This includes entry 16-22. These are working examples of the exact type of monoester used and tested as part of the invention.
Applicant argues that Ng does not teach the ester used in the appropriate amount. P 119 states the most preferred range is 20% to 30% inside the claimed range of applicant. One of ordinary skill in the art would follow the most preferred range of use.
Applicant argues that the new claim limitation requiring the base oil (other than the monoester) has a viscosity at 100C of 2 to 15 cSt overcome the prior art. As noted in the remarks page 9 paragraph 2 that the use of a PAO with a viscosity of 4 cSt is used, meeting the limitation of the claim. Applicant goes on to argue that the total viscosity of the other base oils in the example would be outside the claimed range. This may or may not be correct, however it is irrelevant. The claim langue requires only that another base oil be present, and that base oil have a viscosity of 2 to 15 cSt at 100C.  The total viscosity of the other base oils is not mentioned or required in any part of the claim language.  In addition, this these base oils of 2 to 50 cSt are taught in p 84.
As the claim limitations are met the rejection stands as stated below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-19 and 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (2017/0183595 A1).
Ng teaches a lubricant composition (abstract) for use with a transmission gearbox or axle (p 183).
The transmission contains a monoester is used to improve fuel economy, see p 11. The monoester has a viscosity of 2 to 6 cSt, see p 94. It is used in the amount of 20% to 30% of the composition, seep 119. The esters are made from monoalcohols of 4 to 16 carbon atoms and monocarboxylic acids of 8 to 14 carbon atoms. See p 44-46.
The monoester of 2.21 cSt is cited for use specifically, see p 100. This is a c14 fatty acid and 2-ethylhexyl tetradecanoate monoester. See fig 1 for other esters specifically cited for use that meet the ester claim limitations in tabular form.
Group I-V base oil are also used, see p 75-78.  See p 84 for 2 to 50 cSt at 100C base oils used. Example 29 cites use of a 4 cSt PAO, see p 225.
Other additives used in the amount of 0.1 to 5% of the composition are used including VI improvers (p 126), pour point depressants (p 175), antioxidants (p 138) are used.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771